TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00646-CR



                                      Donald Palacio, Appellant

                                                 v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 16,008, HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Donald Palacio filed a notice of appeal from a judgment of conviction for

failing to report as a registered sex offender. See Tex. Code Crim. Proc. art. 62.102. However, the

trial court certified that this is a plea bargain case, that Palacio has no right of appeal, and that

Palacio waived the right of appeal.

               The appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).




                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Jurisdiction

Filed: September 28, 2016

Do Not Publish